John I. Purtle, Justice, dissenting. I am shocked by the majority opinion in this case. I have never found any jurisdiction, including Arkansas, which prohibited a person from giving oral testimony about medical expenses incurred as a result of a personal injury. In order to reverse a case it is my understanding that we must stick with the abstract and arguments presented by opposing sides. I have adhered to this standard in this dissent. Mr. Eugene Roy testified that the medical expenses alone totaled $2,977.74 and that the above amount represented bills to doctors and hospitals that his spouse had testified about earlier. He stated also that he expended the sum of $150 to hire a wrecker to return the car to his residence. Additionally, he said they had traveled 3,200 miles during this time as a direct result of the consequences of the accident and figuring the operation of his vehicle at 15 cents a mile this amounted to $480. He stated that the vehicle involved in the accident was worth $1,900 immediately before the accident and it had no value at all after it was demolished in the collision. On cross-examination the appellees’ attorney asked: Question: You have testified to a list of damages there, medical expense and what not, totaling some $2900, and also some transportation expenses. Do you have any statements from any of the doctors to document these amounts? Answer: My lawyer has. Question: Could I see them, please? Answer: Haven’t you got the statements? # # # Question: Do you have any cancelled checks, where you paid those charges? Answer: No, sir, I have them at home. Question: Not here today? Answer: Not here today. There is absolutely no question in my mind but that this was proper testimony and it was for the jury to determine the credibility and value of the testimony. Following Eugene Roy’s testimony the court made the following statement: Ladies and gentlemen, you are instructed by the court, that you are to disregard the testimony of the last witness, with regard to incurrence of medical bills and expenses, in the amount of $2,977.74. I think the reason for the scarcity of cases on this subject is that practically no court in the United States would consider excluding such testimony. The defense certainly had the opportunity to present evidence showing the reasonableness of the various items mentioned in the testimony of Mr. Roy. We stated in the case of Lynch v. East Arkansas Builders’ Supply Co., 193 Ark. 1004, 104 S.W.2d 205 (1937): ... the testimony of a party interested in the suit is not to be considered as undisputed, but the question must be submitted to the jury. We have also held in the case of Blissett v. Frisby, 249 Ark. 235, 458 S.W.2d 735 (1970), that: A defendant who conceives that expenses incurred for medical treatment are unreasonable certainly may, and probably should, offer evidence to support his view ... [and] the reasonableness and necessity of any expenditure for medical treatment is a question of fact for the jury (or a judge sitting as trier of the facts). I know of no rule of law or statute which requires a plaintiff to introduce the actual medical bills and statements into the record and to prove the reaonableness of same. Testimony is left to the wisdom of a jury to determine its properness, credibility and whether it was necessary in the circumstances of the case. I would reverse and remand for a new trial.